UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                               X

CASSANDRA HENDERSON, MD,

                                                     Plaintiff, STIPULATION AND
                                                                   PROTECTIVE ORDBR
                           -against-
                                                                   18   CV 03430 (JMF)
PHYSICIAN AFFILIATE GROUP OF NEW YORK P.C.,
NEW YORK CITY HEALTH AND HOSPITALS
CORPORATION, CARMEN SULTANA, MD, and JOHN
DOE 1-10,

                                                 Defendants.


               WHBREAS, the Parties have sought or             will      seek certain documents and

infonnation from each other in discovery in this action, which the Parties deem,to be confidential

("Confi dential Information"); and

               WHBRBAS, the Parties would object to the production of those dbcuments and

inforrnation unless there is appropriate protection for their confidentiality, as described in the

Protective Order below; and

               WHERBAS, in accordance with Federal Rule of Civil Procedure Rule 26(c), the

Court issues this Protective Order', upon the joint request of the Pafiies. for the purposes of

facilitating the disclosure of information and assuring the confidentiality of information that may

be disclosed by the Parties during discovery in this action;

               IT IS THEREFORB ORDERBD THAT:

               l.   As used herein, "Confldential Materials" shall rnean all docunrents that a party

in good laith designates as "Confidential Materials."

               2. When used in this Stipulation and Order, "Disclbsing Pafty'' shall refer to the
party producing rnaterials designated as Corrfidential Material.
               3.   When used in this Stipulation and Order, "Receiving Pafty" shall referto the

parly receiving materials designated as Confidential Material.

               4.   Confidential Materials shall not include: (a) documents and information that is

publicly available; (b) documents and information in the possession of the Receiving Party at the

time of disclosure by the Disclosing Party not previously acquired from the Disclosing Party; (c)

documents and information acquired by the Receiving Party from a non-pafty to this action not

under any obligation    of   confidentiality   to the Disclosing Party or not in violation of the
Disclosing Party's rights; and (d) documents and information independently developed by the

Receiving Party without any use of any ConfidentialMaterials.

               5. Method of       Designating Documents and Information as Confidential

Materials. There are three rnethods by which a Pafi may                   designate materials    to    be


Confidential: (a) by marking "Confidential" on each page of the document or otherwise marking

the Confidential Materials "Confidential" in a fairly conspicuous fashion prior to production          of

such document;      or (b) bV designating in writing the Bates-stamp          numbered pages     to    be


desigrrated as "Confidential" prior   to production of such documents deemed to be Confidential;

or (c) a Party rnay designate deposition exhibits or portions of deposition transcripts as

Confidential Material either by: (i) indicating on the record during the deposition that a question

calls for Corrfidential inforrrration, in which case the reporler      will bind the transcript of the

designated testirnony in a separate volunre arid mark     it   as "Confidential Infornration Governed

by Protective Order;" or (ii) notifying the reporter and all counsel of record, in writittg, withiri

thirry (30) days after a depositiorr has concluded, of the specific pages and lines of tlre transcript

that are to be designated "Confidential," in which case all counsel receivittg the transcript   will   be


responsible fbr marl<ing the copies of the designated transcript in their possession or under their




                                                   2
control as dir:ected by the Disclosing Party or that person's counsel. During the 30-day period

following a deposition, all Parties will treat the entire deposition transcript as       if it had been
designated Confi dential.

                  6.   Subsequent Designation       of Confidential Materials.      Documents andlor

materials produced in this action that are not identified as Confidential Materials when they were

initially   prodr-rced may thereafter (including   within a reasonable time after entry of this Order),

be designated as Confidential by the Party by providing written notice to counsel and any other

person who received such documents or materials. Each Party or person who receives such

written notice shall endeavor to retrieve any Confidential Information that may have              been

disseminated, shall affix a "Confidential" designation to it, and shall thereafter distribute it only

as allowed by this      Order. No distribution prior to the receipt of such written notice shall be

deemed a violation of this Order.

                  7.   Contesting Confidential Designations.          A    Party may object     to   the

designation of documents/information by another Party as "Confidential" by notifying counsel in

writing at any time dLrring the litigation. The Parties will first try to resolve any disputes in good

faith on an informal basis, but if a resolution is not reached, either pafty may seek appropriate

relief fiom the Court consistent with the Court's discovery rules. Until the CoLrrt issues an order

resolving the dispute, the Party shall treat the disputed documents as Confiderrtial.

                  8.       Use and Disclosure of Confidential Materials. The Parlies receiving

Confldential Materials may use such Confiderrtial Materials solely fbr the prosecution and

defense of this actiori.




                                                     a
                                                     J
               9.     Nothing contained in this Stipulation and Protective Order, however, will

affect or restrict the rights of any Party with respect to use of its own documents or information

produced in this action.

               10. Information designated        as      "Confidential Materials" and documents

containing information that is "Confidential Materials" shall be used by a Party solely for the

purpose of this action, and in no other litigation or proceeding; and, unless the Courl for good

cause shown, rules otherwise, such information shall not be disclosed      to any person other than

the following qualified recipients:

               a.      Counsel retained by a Pafty, including any paralegal, clerical or other

                       assistant that plaintiffs counsel regularly employs and assigns to this

                       matter;

               b.      The parties to this action;

               c.      Any witness whom a Party in good faith may call to testify at trial or

                       deposition, other than defendants, provided that the witness has first

                       executed a Non-Disclosure Agreement in the fonn annexed as Exhibit

                       "A,"   hereto;

               d.      the court repofter(s) or videographer(s) engaged by the parties             to

                       transcribe arrd/or record depositions the parties conduct in this matter,

                e.     any person retained by a Parly to serve as an expelt witness or otherwise

                       provide specialized advice to a Parly's counsel in connection with this

                       action. provided that such person has first executed a Nort-Disclosttre

                       Agreement in the fornr annexed hereto as Exhibit    "A,"   hereto;




                                                     4
                f.        outside vendors or service providers (such as copy-service providers and

                           document-management consultants) that         a Party's counsel hires and
                           assigns   to this matter, provided that such vendors or service     providers

                           have first executed a Non-Disclosure Agreement in the form annexed

                           hereto as Exhibit   "A," hereto;

                g.         any mediator or arbitrator that the Parties engage in this matter or that this

                           Court appoints, provided such person has first executed a Non-Disclosure

                           Agreement in the form annexed as Exhibit     "A," hereto;

                h.         any Court, including any appellate coufi, its clerks and support personnel,

                           and court repofters.

                I   l.     Confidential Materials or documents disclosed        to persons defined in
subparagraphs (a) tlrrough        (g) above shall not be disclosed by them to any other person not

included within the foregoing subparagraphs (a) through (g) of paragraph 10 nor shall any such

irrformation be used by any such person for any purpose other than discovery, settlement,

preparatiorr, trial, and appeal of this action. These individuals shall be so advised of their duty to

maintain confi dential ity.

                 12.       Before disclosing any Confidential Material to a Parly or any person

referred to in sLrbparagraphs (c), (e), (0 or (g) of paragraph 10, above, counsel mLrst provide         a


copy of this Order to such person, who rnust sign a Non-Disclosure Agreement ilt the form

annexed as Exhibit       "A,"   hereto stating that he or she has read this Order and agrees to be bound

by its ternrs. Said counsel must retain each signed Non-Disclosure Agreetnent, hold it in escrow,

and produce it to opposirrg counsel either before such persorr is permitted to testify at deposition

or at the conclusion of the case, whichever comes first.




                                                       5
               13.     All   persons attending any deposition(s) in this case shall be subject to this

Confidentiality Order. Should any Confidential Information be disclosed in a deposition, all

Confidential Materials andlor documents disclosed therein, and any transcripts made of such

deposition, shall be treated in accordance with the terms of this Confidentiality Order.

               14.     Use    of   Confidential Materials. Neither the docurnents containing

Confidential Materials, nor thd Confidential Materials contained therein, shall be utilized, copied

or reproduced by a Party except as needed in connection with this litigation. All copies shall be

maintained within the control of the Party's counsel. Any summary or copy of the Confidential

Materials or the documents containing Confidential Materials shall be subject to the terms of this

Protective Order. Except as further provided in this, Protective Order, neither a Party nor the

Party's counsel shall in any way, d,irectly or indirectly, publish or dissemin ate any Confidential

Materials without the permission of the other Parties. The prohibitions in this paragrapli include,

but are not limited to, any acts to post on a website(s), any acts to publish in any internet "chat

room" or public discussion site, any acts to provide the inforrnation to       a   journalist, newspaper,

magazine,   or other publication, and/or any acts otherwise to           disseminate the infonnation.

Portions of affldavits, declarations, affirmations, dgposition transcripts, expert repofts, briefs and

other courl filings quoting, excerptirrg or surnmarizing Confidential Materials shall be sirnilarly

protected fronr dissenrination or disclosure.

                15. A Parly desiring to require any Confidential             Materials be sealed upolt

filing with tlie Courl shall fbllow the procedr"rres set forth in Rule 7.D. of the Coutl's Individual

Rules and Practices in   Civil   Cases   with respect to filing docurnents under seal. This StipLrlation

and Protective Order does rrot provide for the automatic sealing         of documents.     Sub.iect to the




                                                      6
applicable rules of evidence, Confidential Materials may be disclosed at trial of this action or at a

proceeding in open courl subject to a ruling by the Court

                   16.      However, where the Confidential information contained in a document is

not material to issues addressed in Court submissions and the parties agree that the redaction of

personal, confidential and/or identifying information would be sufficient to protect the interests

of parties or non-pafties, the parties may file redacted documents without further order of             the

Court.

                   17. If counsel for any party is required by law or coutl order to disclose,
disseminate, or transmit Confidential Materials produced under this Protective Order to any

person or entity not identified herein, the name of that person or entity and the reason access is

required shall,    if   perrnitted by law, be provided to the Disclosing Party no less than seven (7)

days prior to disclosure, dissemination, or transmittal so as to provide the Disclosing Party

sufficient tinie to object and seek a protective order as necessary.            If   Confidential Materials

produced under this Order are required by law or court order to be disclosed to a person or entity

riot identified herein, the person or entity receiving the Confidential Materials shall be provided

with a copy of this Order and sliall acknowledge their agreement to comply with this Order by

signing a copy of a Non-Disclosure Agreement in the fonn annexed as Exhibit'0A," hereto.

                   18.      Within sixty (60) days ofthe final disposition of this actiorl -- including all

appeals -- tlre Confrdential Materials, irrcluding all copies, notes, and other materials containing

or referring to information derived thelefrorrr, but not includirrg privileged material             and/or

attorney work product, shall be destroyed by the Receiving               Party. By the sixty (60) day

deadlirre.   a   Par-ty rrrLrst   certify its destruction by subrnitting a written certification to     the

Disclosing Party that afflrrns tlrat lre/she has not retained any copies, abstracts, compilations,




                                                       7
summaries,    or other forms of reproducing or capturing any of the Confidential                  Materials.

Notwithstanding this provision, the attorneys that the Parties have specifically retained for this

action may retain an archival copy of all pleadings, motion papers, transcripts, expert reports,

legal rnemorarrda, correspondence, or attorney work product, even             if   such materials contain

Confidential Materials. Any such archival copies that contain                or constitute      Confidential

Materials remain subject to this Order. Nothing in this provision                  will   interfere with any

attorney's obligation to maintain client files for seven (7) years.

                 19.    Nothing in this Stipulation and Protective Order overides any attorney's

ethical responsibilities to refrain from examining or disclosing materials that the attorney knows

or reasonably should know to be privileged and to inform the disclosing party that such materials

have been produced. Nothing contained herein       will   prevent, limit, or restrict the parties hereto in

any way frorn objecting to or asserting an immunity or privilege in any prior or subsequent

litigation with respect to any rnaterial produced in this Action. Nor is anything herein intended

to limit a Pafty's right, if any, to properly redact information that is privileged or otherwise

protected prior to disclosure.

                 20.     Nothing in this Stipulation and Protective Order is intended to or shall

serve to waive    or lirnit a Party's right to review, object to the production of, withhold or redact

documents and related infbrnration (including rnetadata) for relevance and responsiveness,                as


pennitted or required by state or federal statute, or on the basis of privilege. Furtlrer, nothing

contained herein is irrtended to serve to lirnit a Parly's right to make redactions to any docurlents

consistent with RLrle 5.2 of the Federal Rules of      Civil Procedure. Notliing hereirr is irrtended to

serve to   limit a Parly's right to challenge redactions made by the other    Par1y.




                                                   8
               21.     Nothing in this Stipulation and Protective Order shall be construed to limit

the use of the Confidential Materials in any manner by the Party that produced or designated

them.

               22..    This Stipulation and Protective Order may be changed only by further

agreement of the Parlies in writing or by order of the Court and is without prejudice to the right

of any Pafty to seek rnodification or judicial relief of this Stipulation and Protective Order by

application to the Courl on notice to the other Pafty.

               23.     This Stipulation and Protective Order shall remain in full force and effect

until rnodified, superseded, or terminated either by consent of the parties or by order of the

Court.

               24.     This Court shall retain jurisdiction over all persons and Parties subject to

this Order to the extent necessary to enforce any obligations arising hereunder, to         impose

sanctions for any contempt thereof, and to resolve any dispute regarding Confidential Materials.

               25.     A facsirnile or electronic signature on this Stipulation and Protective Order

shall have the same effect as an original signature.




                                                  9
Dated:          New York, New York
                January 6,2020


         WALDEN MACHT & HARAN LLP                       GEORGIA M. PESTANA
         Milton L. Williams                             Acting Corporation Counsel of the
         Adam Cohen                                       City ofNew.York
         Attoineys for Plaintiff                        Attomey for Defendants
         One Battery Park Plaza, 34th Floor             100 Church Street, Room 2-139
         New York, New York 10004                       New Ycrk, NewYork 10007
         (212) 33s-2030                                  (2r2) 3s6-2473
         mwilliams@wmhlaw.com                           kbowers@law.nyc.gov
         acohen@wmhlaw.com



By                                                 By
                                                        Kerrin A. Bowers
                                                        Assistant Corporation Counsel


SO ORDERED:


     January 7, 2020
         Date                                           Jesse   M. Furman U.S.D.J.




                                              10
                                          EXHIBIT A

               The undersigned hereby acknowledges that he/she has read the Stipulation and

Confidentiality Order ("Order") entered in the United States District Court for the Southern

District of New York, on                      20_ in the action entitled Cassandra    Henderson,

MD v. Physician Affiliate Group of New York P.C, New York City Health and Hospitals

Corporation, Carmen Sultana, MD, and John Doe l-10, 18 CV 03430 (JMF), or has been

advised of its provisions or contents and understands the terms thereof. The undersigned agrees

not to use the Confidential Materials defined therein for any purpose other than in connection

with the prosecution of this case or as permitted by the Order, and will not further disclose the

Confidential Materials except in testimony taken in this case or as permitted by the Order.




                    Date                                               Signature




                                                                      Print Name



                                                                      Occupation




                                                ll
 l8- cv- 03430 JMt.
I.INITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CASSANDRA HENDERSON, MD,

                                                                           Plaintiff,

                                -agarnst-

PHYSICIAN AFFILIATE GROUP OF NEW YORK
P.C., NEW YORK CITY HEATLH AND HOSPITALS
CORPORATION, CARMEN SULTANA, MD, ANd
JOHN DOE I-10,

                                                                        Defendants.


      STIPULATION AND PROTECTIVE ORDER

                     JAMES E. TOHNSON
           Corporation Counsel of the City of New York
                         for D efendants
                  A tt orney
                  100 Church Street, Room 2-1 39
                  New York, N.Y. 10007
                  Of Counsel: Kerrin A. Bowers
                  Tel: (212) 356-2473




                  Matter Nuntber:           20   I B-03      02 5   I
Due and timely service is hereby adntitted.

Dated : New York,   N.Y.       ...........;...............                   ,2020

Signed:                ..........................:.......

Attorney   fot
